[J-3-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,            :   No. 20 EAP 2018
                                          :
                     Appellee             :   Appeal from the Judgment of Superior
                                          :   Court entered on December 22, 2017
                                          :   at No. 1249 EDA 2016 affirming the
              v.                          :   Judgment of Sentence entered on
                                          :   January 20, 2016 in the Court of
                                          :   Common Pleas, Philadelphia County,
 RAHEEM WILLIAMS,                         :   Criminal Division at Nos. CP-51-CR-
                                          :   0015842-2013, CP-51-CR-0015843-
                     Appellant            :   2013 and CP-51-CR-0015844-2013.
                                          :
                                          :   ARGUED: March 6, 2019


                                     ORDER


PER CURIAM


      AND NOW, this 18th day of June, 2019, the appeal is DISMISSED as having been

improvidently granted.